Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 1 of 15 Page ID #:204



   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MICHAEL DOTSON, individually, and Case No. 2:20-cv-09651-AB-AGR
       on behalf of other members of the general
  12   public similarly situated,                ORDER GRANTING
                                                 DEFENDANT’S MOTION TO
  13                        Plaintiff,           DISMISS; ORDER GRANTING IN
                                                 PART AND DENYING IN PART
  14                                             DEFENDANT’S MOTION TO
        v.                                       STRIKE
  15
       EUROPHARMA, INC. d/b/a TERRY,
  16   NATURALLY
  17                        Defendant.
  18
          I. INTRODUCTION
  19
             In this putative class action, Defendant EuroPharma Inc., d/b/a Terry
  20
       Naturally’s (“Defendant”) moves to dismiss Plaintiff’s Second Amended Complaint
  21
       (“SAC,” Dkt. No. 15) pursuant to Fed. R. Civ. P 12(b)(1) and Fed. R. Civ. P
  22
       12(b)(6) and strike Plaintiffs’ request for damages, restitution, injunctive relief, and
  23
       enhanced statutory damages pursuant to Fed. R. Civ. P. 12(f) (“Motion,” Dkt. No.
  24
       16). Plaintiff Michael Dotson (“Plaintiff”) opposed and Defendant replied. Dkt.
  25
       Nos. 22, 23. The Court took the matters raised with respect to the Motion under
  26
       submission without oral argument pursuant to Local Rule 7.15. Dkt. No. 25. For the
  27
       reasons stated below, the Court GRANTS Defendant’s motion to dismiss
  28
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 2 of 15 Page ID #:205



   1   Plaintiff’s Second Amended Complaint, and GRANTS IN PART and DENIES IN
   2   PART Defendant’s motion to strike. Any amended complaint shall be filed within
   3   fourteen (14) days of the date of issuance of this order.
   4       II. BACKGROUND
   5         This putative class action concerns the allegedly misleading labeling of
   6   Defendant EuroPharma’s “Curamin” supplements that Defendant manufactures and
   7   sells. Plaintiff filed this Complaint on October 21, 2020 and then a First Amended
   8   Complaint on December 21, 2020. Dkt. Nos. 1, 10. The parties then stipulated to
   9   Plaintiff’s filing the Second Amended Complaint, which Plaintiff subsequently
  10   filed on February 26, 2021. Dkt. Nos. 13-15.
  11         A. Plaintiff’s Complaint
  12         EuroPharma sells a line of curcumin dietary supplements in California and
  13   nationally under the brand name Curamin (the “Products”).1 SAC ¶ 7. The Products
  14   are all advertised as providing either “Safe, Effective Pain Relief” or “Safe,
  15   Effective, Non-Addictive Pain Relief.” Id. ¶ 8. The Products all rely on curcumin
  16   and other similar or shared active ingredients. Id. ¶ 9. The Products all share the
  17   same primary function of relieving pain. Id. Plaintiff claims all the Products are
  18   falsely labeled for the same reason, they do not relieve pain. Id.
  19         Plaintiff alleges that he purchased one of the Products, “Curamin Pain
  20   Relief,” from Defendant’s website on September 3, 2020. SAC ¶ 10. Plaintiff
  21   purchased Curamin Pain Relief relying on its label stating “Pain Relief” in large
  22   white letters under “Curamin.” Id. ¶¶ 11, 14. Plaintiff claims that other over-the-
  23   counter products similarly state “Pain Relief” on their front labels. Id. This similar
  24   labeling led Plaintiff to believe he was purchasing a similar pain relief product that
  25   would relieve his pain within a “reasonable approximate time.” Id. ¶ 12. Curamin
  26
       1
  27    The Products are named as follows: (1) “Curamin: Pain Relief,” (2) “Curamin: Extra
       Strength Pain Relief,” (3) “Curamin: Stop Pain Now,” and (4) “Curamin: Low Back
  28   Pain.”
                                                  2
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 3 of 15 Page ID #:206



   1   Pain Relief also has on the front label, below “Pain Relief,” the words “Safe,
   2   Effective, Non-Addictive Pain Relief.” Id. ¶¶ 11, 14. Curamin Pain Relief makes
   3   this claim based on its inclusion of curcumin. Id. ¶¶ 24-25. Plaintiff claims he
   4   purchased the product relying on these words too. Id. Lastly, Plaintiff noticed that
   5   “Pain Relief” had a superscript dagger mark (†) next to it. Id. ¶¶ 13, 14. This mark
   6   led to a fine print note on the back of the box stating, “Occasional muscle pain due
   7   to exercise or overuse.” Id. ¶¶ 11, 14.
   8          After purchasing the product, Plaintiff followed its instructions, took three
   9   capsules a day for a week, and exercised five days that same week for about half an
  10   hour per day. Id. ¶¶ 15, 16. When Plaintiff experienced muscle soreness and pain
  11   each day, he used Curamin Pain Relief expecting his pain to be relieved after about
  12   30-45 minutes as the labeling implied. Id. ¶¶ 17, 18. It did not. Id. Curamin Pain
  13   Relief did not “remove, mitigate, lessen, or relieve” Plaintiff’s muscle soreness and
  14   pain. Id. After a week of using the product and experiencing “no results,” he
  15   stopped using it. Id. ¶ 19. Plaintiff claims that he was misled into purchasing
  16   Curamin Pain Relief and would not have purchased it if he knew the claims it made
  17   were false and misleading. Id. ¶ 23.
  18          Plaintiff alleges that studies of curcumin have “consistently shown” that it
  19   can reduce inflammation after using it for extended periods, ranging from weeks to
  20   months. Id. ¶ 27. But studies have also “not consistently shown” that such usage
  21   results in reduced muscle soreness associated with exercise. Id. And Defendant has
  22   not adequately informed consumers that the Products—basing its claims of “Safe,
  23   Effective, Non-Addictive Pain Relief” on the inclusion of curcumin—fail to act as
  24   pain relievers. Id. ¶ 25-28. Thus, the labels are deceptive to reasonable consumers.
  25   Id. ¶ 29.
  26          Plaintiff further alleges that Defendant employs professionals to create the
  27   formulas of its dietary supplement products. Id. ¶ 36. Thus, it knew or should have
  28   known through its employees that the Products do not relieve pain, are not pain
                                                  3
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 4 of 15 Page ID #:207



   1   relievers, and should not be labeled as such because such labels would be
   2   “deceptive to reasonable consumers.” Id. Id. ¶ 36-37.
   3         On behalf of the entire class and sub-class, Plaintiff raises the following: (1)
   4   Violation of California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500
   5   et seq. (“FAL,” Claim I); (2) Violation of California’s Unfair Competition Act, Cal.
   6   Bus. & Prof. Code §§ 17200 et seq. (“UCL,” Claim II) on behalf of the class; (3)
   7   Common Law Fraud (Claim III); and (4) Violation of the Consumer Legal
   8   Remedies Act, Cal. Civ. Code § 1750 et seq. (“CLRA,” Claim IV). See SAC ¶¶ 41-
   9   79.
  10         Plaintiffs define the classes and sub-class as follows:
  11
  12         Class: All persons within the United States who purchased the
  13         Products within four years prior to the filing of this [SAC] through to
  14         the date of class certification.
  15
  16         Sub-Class: All persons within California who purchased the Products
  17         within four years prior to the filing of this [SAC] through to the date of
  18         class certification.
  19   SAC ¶¶ 39-40.
  20         Plaintiff seeks damages, restitution, injunctive relief, including, but not
  21   limited to, an “order requiring Euro Pharma Inc. to engage in corrective advertising
  22   regarding the conduct discussed above,” statutory enhanced damages, and
  23   attorney’s fees and costs. SAC ¶ 82.
  24         Defendant now moves to dismiss on numerous grounds, including for lack of
  25   standing, failure to state a claim upon which relief can be granted, and failure to
  26   meet the heightened pleading standard for fraud-based claims. Motion at 4-14.
  27   Defendant also moves to strike Plaintiff’s request for damages, restitution,
  28   injunctive relief, and statutory enhanced damages. Motion at 15-18.
                                                  4
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 5 of 15 Page ID #:208



   1         B. EuroPharma’s Request for Judicial Notice
   2         “As a general rule, a district court may not consider any material beyond the
   3   pleadings in ruling on a Rule 12(b)(6) motion.” Lee v. City of Los Angeles, 250
   4   F.3d 668, 688 (9th Cir. 2001) (citation and quotation marks omitted). A court is,
   5   however, entitled to consider (1) documents incorporated into the complaint by
   6   reference and (2) matters subject to judicial notice. Tellabs, Inc. v. Makor Issues &
   7   Rights, Ltd., 551 U.S. 308, 322 (2007). A court may only take judicial notice of
   8   facts that are “not subject to reasonable dispute.” Fed. R. Evid. 201(b).
   9         Here, Defendant offers a printout of Defendant’s publicly available webpage
  10   selling Curamin Pain Relief. Dkt. No. 16-3, Ex. 1. Plaintiff claims he purchased the
  11   product from the site. SAC ¶ 10. Plaintiff does not dispute Defendant’s request for
  12   judicial notice or the validity of the webpage printout. Instead, Plaintiff disputes the
  13   meaning of the contents of the printout, confirming at least its validity. Opposition
  14   at 6-7. The Court therefore GRANTS Defendant’s request for judicial notice.
  15   Tellabs, 551 U.S. at 322; see also, Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190,
  16   1204 (N.D. Cal. 2014) (noting that publicly available websites are proper subjects
  17   of judicial notice); Wible v. Aetna Life Ins. Co., 375 F. Supp. 2d 956, 965 (C.D. Cal.
  18   2005) (granting judicial notice over two Amazon.com webpages).
  19      III. LEGAL STANDARDS
  20         A. Motion to Dismiss Standard
  21         Federal Rule of Civil Procedure 8 requires a plaintiff to present a “short and
  22   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
  23   Civ. P. 8(a)(2). Under Rule 12(b)(6), a defendant may move to dismiss a pleading
  24   for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.
  25   12(b)(6).
  26         To defeat a Rule 12(b)(6) motion to dismiss, the complaint must provide
  27   enough factual detail to “give the defendant fair notice of what the ... claim is and
  28   the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
                                                  5
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 6 of 15 Page ID #:209



   1   (2007). Labels, conclusions, and “a formulaic recitation of the elements of a cause
   2   of action will not do.” Id. The complaint must also be “plausible on its face,”
   3   allowing the Court to “draw the reasonable inference that the defendant is liable for
   4   the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff’s
   5   “factual allegations must be enough to raise a right to relief above the speculative
   6   level.” Twombly, 550 U.S. at 555. “The plausibility standard is not akin to a
   7   ‘probability requirement,’ but it asks for more than a sheer possibility that a
   8   defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.
   9         A complaint may be dismissed under Rule 12(b)(6) for the lack of a
  10   cognizable legal theory or the absence of sufficient facts alleged under a cognizable
  11   legal theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
  12   When ruling on a Rule 12(b)(6) motion, “a judge must accept as true all of the
  13   factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94
  14   (2007). But a court is “not bound to accept as true a legal conclusion couched as a
  15   factual allegation.” Iqbal, 556 U.S. at 678 (2009) (internal quotation marks
  16   omitted).
  17         In federal court, “[in] alleging fraud or mistake, a party must state with
  18   particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).
  19   “Rule 9(b) requires a plaintiff averring fraud to plead the ‘who, what, when, where,
  20   and how’ of the alleged misconduct.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d
  21   1097, 1106 (9th Cir. 2003). Notably, “a fraud by omission claim can succeed
  22   without the same level of specificity required by a normal fraud claim” since
  23   plaintiffs in such cases “will not be able to specify the time, place, and specific
  24   content of an omission as precisely as would a plaintiff” in an affirmative
  25   misrepresentation case. Falk v. Gen. Motors Corp., 496 F. Supp. 2d 1088, 1098-99
  26   (N.D. Cal. 2007); see also Sciacca v. Apple, Inc., 362 F. Supp. 3d 787, 799-800
  27   (N.D. Cal. 2019) (applying the pleading standard of Rule 8 to an omission-based
  28   consumer protection claim).
                                                  6
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 7 of 15 Page ID #:210



   1         This standard applies to Plaintiff’s UCL, FAL, and CLRA claims. See
   2   Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (“Rule 9(b)’s
   3   particularity requirement applies to” UCL claims); Yumul v. Smart Balance, Inc.,
   4   733 F. Supp. 2d 1117, 1122–23 (C.D. Cal. 2010) (FAL claims); Vess, 317 F.3d at
   5   1103-04 (CLRA claims). “To avoid dismissal for inadequacy under Rule 9(b), a
   6   complaint [must] state the time, place and specific content of the false
   7   representations as well as the identities of the parties to the misrepresentation.”
   8   Yumul, 733 F. Supp. 2d at 1122 (internal quotation marks omitted). In other words,
   9   the allegations must plead the “who, what, when, where, and how of the misconduct
  10   charged.” Id. at 1123 (internal quotations omitted).
  11         If the court dismisses a complaint, it “should grant leave to amend even if no
  12   request to amend the pleading was made, unless it determines that the pleading
  13   could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203
  14   F.3d 1122, 1127 (9th Cir. 2000). In making this determination, the court should
  15   consider factors such as “the presence or absence of undue delay, bad faith, dilatory
  16   motive, repeated failure to cure deficiencies by previous amendments, undue
  17   prejudice to the opposing party and futility of the proposed amendment.” See
  18   Moore v. Kayport Package Express, 885 F.2d 531, 538 (9th Cir. 1989).
  19         B. Motion to Strike Standard
  20         Under Federal Rule of Civil Procedure 12(f), a court “may strike from a
  21   pleading an insufficient defense or any redundant, immaterial, impertinent, or
  22   scandalous matter.” The function of a Rule 12(f) motion to strike “is to avoid the
  23   expenditure of time and money that must arise from litigating spurious issues by
  24   dispensing with those issues prior to trial.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524,
  25   1527 (9th Cir. 1993) (quotation omitted) (overruled on other grounds in Fogerty v
  26   Fantasy Inc., 510 U.S. 517 (1994)). If there is any doubt as to whether the
  27   allegations might be an issue in the action, the motion should be denied. Id.
  28      IV. DISCUSSION
                                                  7
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 8 of 15 Page ID #:211



   1         A. Defendant’s Motion to Dismiss for Failure to Plead a Claim Meeting
   2            the Reasonable Consumer Standard is DENIED.
   3         The FAL prohibits any “unfair, deceptive, untrue or misleading advertising.”
   4   Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008) (quoting Cal. Bus.
   5   & Prof. Code § 17500). The UCL generally prohibits “any unlawful, unfair or
   6   fraudulent business act or practice and unfair, deceptive, untrue or misleading
   7   advertising.” Cal. Bus. & Prof. Code § 17200. “[A] plaintiff may proceed under the
   8   UCL on three possible theories. First, ‘unlawful’ conduct that violates another law
   9   is independently actionable under Section 17200. Alternatively, a plaintiff may
  10   plead the defendants’ conduct is ‘unfair’ within the meaning of the several
  11   standards developed by the courts. Finally, a plaintiff may challenge ‘fraudulent’
  12   conduct by showing that ‘members of the public are likely to be deceived’ by the
  13   challenged business acts or practices.” Stewart v. Screen Gems-EMI Music, Inc., 81
  14   F. Supp. 3d 938, 967 (N.D. Cal. 2015) (internal citations omitted). Each prong is
  15   separately actionable. Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir.
  16   2009). Additionally, “[a]ny violation of the FAL]...necessarily violates the [UCL].”
  17   Moore v. Mars Petcare US, Inc., 966 F.3d 1007, 1016 (9th Cir. 2020) (internal
  18   quotation marks omitted) (citing Williams, 552 F.3d at 938). And lastly, the CLRA
  19   prohibits “unfair methods of competition and unfair or deceptive acts or practices.”
  20   Cal. Civ. Code §§ 1750, et seq.
  21         Under the UCL, FAL, and CLRA, courts apply the “reasonable consumer”
  22   test, which requires a plaintiff to show that “members of the public are likely to be
  23   deceived.” Williams, 552 F.3d at 938 (quotation marks omitted). The “reasonable
  24   consumer” need not be someone who is “versed in the art of inspecting and judging
  25   a product,” Yumul, 733 F. Supp. 2d at 1125, but at the same time, the test “requires
  26   more than a mere possibility that [a product’s] label ‘might conceivably be
  27   misunderstood by some few consumers viewing it in an unreasonable manner.’”
  28   Ebner, 838 F.3d at 965 (citations omitted). In other words, “the reasonable
                                                 8
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 9 of 15 Page ID #:212



   1   consumer standard requires a probability ‘that a significant portion of the general
   2   consuming public or of targeted consumers, acting reasonably in the circumstances,
   3   could be misled.’” Id.
   4         The question of whether a business practice is “deceptive” in most cases
   5   presents a question of fact not amenable to resolution on a motion to dismiss. See
   6   Williams, 552 F.3d at 938. “However, in certain instances, [a] [c]ourt can properly
   7   make this determination and resolve such claims based on its review of the product
   8   packaging.” Pelayo v. Nestle USA, Inc., 989 F. Supp. 2d 973, 978 (C.D. Cal.
   9   2013). “[W]here a [c]ourt can conclude as a matter of law that members of the
  10   public are not likely to be deceived by the product packaging, dismissal is
  11   appropriate.” Id.; see also Bush v. Mondelez Int’l, Inc.(Bush I), 2016 WL 5886886,
  12   at *3 (N.D. Cal. Oct. 7, 2016) (holding that plaintiff failed to state a plausible claim
  13   of consumer deception based on product packaging where the outer packaging
  14   disclosed both the net weight and the number of cookies contained therein); Stewart
  15   v. Riviana Foods Inc., 2017 WL 4045952, at *9 (S.D.N.Y. Sept. 11, 2017) (citing
  16   Ebner v. Fresh for the proposition that “[a] ‘rational consumer,’ would not ‘simply
  17   assume’ something about the product that a cursory inspection would show not to
  18   be true”).
  19         There is no hard-and-fast rule against making a reasonable consumer
  20   determination on a motion to dismiss. See Davis v. HSBC Bank Nevada, N.A., 691
  21   F.3d 1152, 1161-62 (9th Cir. 2012). But the Ninth Circuit has cautioned that it will
  22   be a “rare situation” where granting a motion to dismiss on this ground is
  23   appropriate. Williams, 552 F.3d at 939.
  24         Having reviewed the product packaging and viewing the facts in the light
  25   most favorable to Plaintiff, the Court at this time cannot conclude as a matter of law
  26   that the statements are not misleading to a significant portion of the general
  27   consuming public or of targeted consumers, acting reasonably in the circumstances.
  28   “Pain Relief,” “Safe, Effective Pain Relief,” and “Safe, Effective, Non-Addictive
                                                  9
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 10 of 15 Page ID #:213



   1   Pain Relief” are all affirmative representations declaring the Products’ alleged
   2   capabilities. The type and amount of pain Defendant’s product is said to relieve is
   3   “occasional muscle pain due to exercise or overuse.” SAC ¶¶ 11-13. “Pain Relief”
   4   is different from statements such as “nutritious,” or “healthy,” which courts have
   5   found to be difficult concepts to concretely measure and thus are more likely just
   6   “puffery.” Williams, 552 F.3d at 939, n. 3; Yumul, 733 F. Supp. 2d at 1128-29.
   7   “Pain Relief” is more similar to statements such as “no cholesterol,” which a court
   8   found to be an affirmative statement that was not “‘impossible for the plaintiff to
   9   prove that a reasonable consumer was likely to be deceived.’” Yumul, 733 F.
  10   Supp. 2d at 1129 (quoting Williams, 552 F.3d at 939). As in Yumul, it is
  11   appropriate to permit Plaintiff to attempt to “demonstrate by extrinsic evidence,
  12   such as consumer survey evidence, that the challenged statements tend to mislead
  13   consumers.” Yumul, 733 F. Supp. 2d at 1129 (C.D. Cal. 2010).2
  14         Accordingly, the Court finds that Plaintiff has adequately pleaded its claims
  15   with respect to the reasonable consumer standard. Thus, Defendant’s Motion to
  16   Dismiss on this basis is DENIED.
  17         C. Defendant’s Motion to Dismiss for Failure to Plead Claims With
  18             Sufficient Specificity under Rule 9(b) is GRANTED.
  19         Claims that sound in fraud—including those under the UCL, CLRA, and
  20   FAL— must satisfy the heightened particularity requirement of Federal Rule of
  21   Civil Procedure 9(b) to survive dismissal. Kearns v. Ford Motor Co., 567 F.3d
  22   1120, 1125 (9th Cir. 2009); Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103-
  23   04 (9th Cir. 2003). To satisfy Rule 9(b), the plaintiff must “set forth what is false
  24
       2
  25     Defendant combines in its first argument with the California consumer protection
       statutes that Plaintiff has failed to plead the reasonable reliance element of common
  26   law fraud. This conflates the California consumer protection statutes and common
  27   law fraud. California courts have held that reasonable reliance is not an element of
       claims under the UCL, FAL, and CLRA. See Yumul, 733 F. Supp. 2d at 1125 (citing
  28   In re Tobacco II Cases, 46 Cal. 4th 298, 312 (2009)).
                                                 10
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 11 of 15 Page ID #:214



   1   or misleading about a statement, and why it is false.” Decker v. GlenFed, Inc., 42
   2   F.3d 1541, 1548 (9th Cir. 1994). “[T]he plaintiff is precluded from simply pointing
   3   to a defendant’s statement, noting that the statement conflicts with the current state
   4   of affairs, and then concluding that the statement in question was false when made.”
   5   Smith, 160 F. Supp. 2d at 1153.
   6         First, Plaintiff fails to plead the alleged misrepresentation with the requisite
   7   specificity. Plaintiff’s SAC relies on the statement that “the Products do not relieve
   8   pain,” and are therefore fraudulently labeled. SAC ¶¶ 30-32. However, these
   9   allegations do not provide the requisite factual information to “explain why the
  10   statement was false when it was made.” Smith, 160 F. Supp. 2d at 1152. Plaintiff
  11   alleges that “the product did not remove, mitigate, lessen, or relieve Plaintiff’s
  12   exercise induced muscle soreness and pain” within 30-45 minutes after
  13   consumption when taken during a weeklong period consisting of five days of
  14   exercise for thirty minutes. Plaintiff does not allege why these parameters are
  15   sufficient to prove falsity. Indeed, Defendant did not promise results within those
  16   parameters. Additionally, Plaintiff’s allegation that studies have “not consistently
  17   shown that . . . extended dietary [curcumin] supplementation results in reduced
  18   muscle soreness associated with exercise,” SAC ¶ 27, is not persuasive. The
  19   allegations do not suggest that these studies were about the Products or anything
  20   similar to the Products, nor does “not consistently shown” suggest affirmative
  21   falsity. Accordingly, the Court is unable to make a reasonable inference that
  22   Defendant’s claims of “Pain Relief” are false simply because Plaintiff’s individual
  23   pain was not relieved within his own chosen parameters. Plaintiff has simply
  24   pleaded conclusions of falsity, unsupported by the facts alleged.
  25         Second, Plaintiff fails to plead the product labels at issue with the requisite
  26   specificity such that the Court can make a reasonable inference that Defendant is
  27   liable for the misconduct alleged. Plaintiff alleges that “. . .all of the Products are
  28   labeled with affirmative statements including, ‘Safe, Effective Pain Relief’ and
                                                  11
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 12 of 15 Page ID #:215



   1   ‘Safe, Effective, Non-Addictive Pain Relief’ . . .” SAC ¶ 9. However, Plaintiff
   2   provides only a sample of the packaging of the Curamin Pain Relief which he
   3   purchased. SAC ¶ 14. Plaintiff fails to show that the qualified pain relief statement
   4   is substantially similar across all the products at issue, including those he did not
   5   purchase, such that the same inference of fraud can be imputed to them. Indeed, a
   6   “plaintiff alleging that product labels or packaging contain misrepresentations must
   7   make specific allegations regarding each product, and attaching only a selection of
   8   labels [or none at all] will not suffice under Rule 9(b).” Janney v. Mills, 944 F.
   9   Supp. 2d 806, 818 (N.D. Cal. 2013), citing Ries v. Hornell Brewing Co., 2011 WL
  10   1299286 at *4 (N.D. Cal. Apr. 4, 2011) (dismissing claims based upon
  11   advertisements, marketing, or labels not before the court); Von Koenig v. Snapple
  12   Beverage Corp., 713 F.Supp.2d 1066, 1078 (E.D. Cal. 2010) (same).
  13         Plaintiff fails to meet the specificity requirements under Rule 9(b) for each of
  14   his claims. Accordingly, the Court GRANTS Defendant’s Motion with respect to
  15   all claims. However, the Court finds that leave to amend is appropriate here
  16   because Defendants may be able to cure their pleading deficiencies.
  17         D. Defendant’s Motion to Strike Plaintiff’s Claims for Injunctive Relief
  18             is GRANTED.
  19         Defendant argues Plaintiff lacks standing to seek injunctive relief because the
  20   SAC fails to plausibly allege that Plaintiff would purchase Curamin Pain Relief or
  21   Defendant’s other products. Motion at 17. The Court agrees.
  22         To establish standing for prospective injunctive relief, a plaintiff must
  23   demonstrate that he “has suffered or is threatened with a concrete and particularized
  24   legal harm coupled with ‘a sufficient likelihood that he will again be wronged in a
  25   similar way,’” and must establish “a real and immediate threat of repeated injury.”
  26   Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1107 (N.D. Cal. 2017) (citing
  27   Bates v. United Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007)). In Davidson
  28   v. Kimberly-Clark Corp., 889 F.3d 956 (9th Cir. 2018), the Ninth Circuit addressed
                                                  12
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 13 of 15 Page ID #:216



   1   whether a plaintiff lacks Article III standing to seek injunctive relief under the FAL
   2   and UCL when the plaintiff had post-purchase knowledge of the defendant’s
   3   alleged mislabeling of the product. See id. at 967. The Court agrees with
   4   Defendant that Davidson stands for the proposition that a plaintiff must allege they
   5   would want to or intend to purchase the product in the future. Id.
   6         Plaintiff makes no allegation that he intends or desires to purchase any of the
   7   curcumin products in the future. Indeed, Plaintiff alleges that he would not have
   8   otherwise purchased the products had he known of the alleged misrepresentation.
   9   SAC ¶ 23. See Cattie v. Wal-Mart Stores, Inc., 504 F. Supp. 2d 939, 951 (S.D. Cal.
  10   2007) (“[I]t is unclear how prospective relief will redress [plaintiff’s] injury, since
  11   she is now fully aware of the [alleged misrepresentation]. Furthermore, the SAC
  12   contains no allegations suggesting she intends to buy [the product] from
  13   [defendant] in the future.”); see also Strumlauf v. Starbucks Corp., 192 F. Supp. 3d
  14   1025, 1030 (N.D. Cal. 2016) (dismissing claim for injunctive relief where plaintiffs
  15   alleged they would not have purchased lattes on the same terms had they known
  16   there were under-filled, because “[n]ow they know” and “[t]here is no danger that
  17   they will be misled in the future”); Gallagher, 2016 WL 454083, at *8 (where
  18   plaintiff alleged that she would not have purchased the product had she known that
  19   the representations were false and misleading, finding that it was “entirely
  20   implausible” that plaintiff risked being harmed by the alleged misrepresentations
  21   again).
  22         Accordingly, since Plaintiff’s own allegations confirm that injunctive relief
  23   will not redress the claimed injuries, he lacks standing for such a claim. The Court
  24   GRANTS Defendant’s Motion to Strike Plaintiff’s claim for injunctive relief.
  25         E. Defendant’s Motion to Strike Plaintiff’s Claims for Damages,
  26             Restitution, and Enhanced Statutory Damages is DENIED.
  27             1. Unconditional Moneyback Guarantee
  28         Defendant argues that Plaintiff is not entitled to damages or restitution
                                                  13
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 14 of 15 Page ID #:217



   1   because Defendant provides for an unconditional moneyback guarantee. Motion at
   2   15. The Court disagrees.
   3         “As long as the parties have a concrete interest, however small, in the
   4
       outcome of the litigation, the case is not moot.” Chafin v. Chafin, 133 S.Ct. 1017,
   5
       1023 (2012). “[A] case becomes moot only when it is impossible for a court to
   6
       grant any effectual relief whatever to the prevailing party.” Ibid. (internal quotation
   7
       marks omitted). “By those measures, an unaccepted offer of judgment cannot moot
   8
       a case.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 80–81 (2013). “When
   9
       a plaintiff rejects such an offer—however good the terms—her interest in the
  10
       lawsuit remains just what it was before. And so too does the court's ability to grant
  11
       her relief.” Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 162, 136 S. Ct. 663, 670,
  12
       193 L. Ed. 2d 571 (2016), as revised (Feb. 9, 2016) (quoting Genesis Healthcare,
  13
       569 U.S. at 80).
  14
             Plaintiff rejected Defendant’s moneyback guarantee. While a moneyback
  15
       guarantee is slightly different from the settlement offers at issue in Genesis and
  16
       Campbell-Ewald, both Plaintiff’s interest in this lawsuit and the Court’s ability to
  17
       grant relief remains. Accordingly, Defendant’s motion to strike Plaintiff’s claim for
  18
       damages and restitution based on the moneyback guarantee is DENIED.
  19
                 2. Statutory Enhanced Damages
  20
             Defendant argues that Plaintiff pleads no basis for “statutory enhanced
  21
       damages.” Motion at 18.
  22
             Plaintiff brings statutory claims under the UCL, FAL, and CLRA. In
  23
       Plaintiff’s prayer for relief he requests “any and all statutory enhanced damages.”
  24
       SAC ¶ 82(f). The Court agrees with Plaintiff that this request appears to be a catch
  25
       all provision meant to ensure that Plaintiff has demanded every possible remedy
  26
       available to him under the three statutes. Opp’n at 21. Accordingly, the Court finds
  27
       no reason to strike this prayer from the SAC. Defendant’s Motion to Strike the
  28
                                                 14
Case 2:20-cv-09651-AB-AGR Document 26 Filed 05/27/21 Page 15 of 15 Page ID #:218



   1   prayer for statutory enhanced damages is DENIED.
   2         F. Plaintiff’s Request for Limited Discovery is DENIED.
   3         Plaintiff, without citing any authority, requests leave to conduct limited
   4   discovery in the event the Court dismisses the claims with respect to the other three
   5   products not pictured in the SAC. Opp’n at 15, 17. That request is denied.
   6   Although in some cases, discovery may be appropriate where evidence of fraud is
   7   exclusively in the defendant’s possession, that is not the situation Plaintiff faces.
   8   Plaintiff has not provided why he cannot obtain packaging of the other three
   9   products and he already has claims describing the products’ front labels. Thus, the
  10   who, what, when, and how of the misrepresentations Defendant allegedly made are
  11   not exclusively within Defendant’s knowledge. Accordingly, Plaintiff’s request is
  12   DENIED.
  13      V. CONCLUSION
  14         For the reasons stated above, the Court GRANTS Defendant’s Motion to
  15   dismiss Plaintiff’s Second Amended Complaint, and GRANTS IN PART and
  16   DENIES IN PART Defendant’s Motion to Strike. Any amended complaint shall
  17   be filed within fourteen (14) days of the date of issuance of this order.
  18         IT IS SO ORDERED.
  19
  20   Dated: May 27, 2021
  21                                    HONORABLE ANDRÉ BIROTTE JR.
                                        UNITED STATES DISTRICT COURT JUDGE
  22
  23
  24
  25
  26
  27
  28
                                                  15
